Appeal (1) from an order of the Supreme Court (Williams, J.), entered March 16, 1988 in Sullivan County, which, inter alia, granted a motion by various defendants for partial summary judgment, and (2) from the judgment entered thereon.
The order appealed from granting a motion by defendants Dolphin Development Corporation, Blawite Properties, Inc., Fallsburgh Properties, Inc. and Edward J. Garling for partial summary judgment having been superseded by Supreme Court’s order granting renewal of that earlier motion, this appeal, brought by defendant Treasure Lake Associates, has been rendered moot (see, Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C5517:l, at 174; see also, Public Serv. Truck Renting v Ambassador Ins. Co., 136 AD2d 911; Hyman v Hillelson, 79 AD2d 725, affd 55 NY2d 624).
Appeal dismissed, as moot, without costs. Kane, J. P., Casey, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.